Citation Nr: 0335123	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  93-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for low back pain with 
radiculopathy, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1953.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Paul, Minnesota.  During the course of this appeal, the 
claims folder was transferred to the RO in St. Louis, 
Missouri.


REMAND

The Board has determined that additional development is 
necessary for this case.  

The veteran filed his claim of entitlement to an increased 
rating for low back pain with radiculopathy in November 1990.  
The Schedule for Rating Disabilities pertaining to the spine 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5293, was amended 
and rewritten, effective September 23, 2002.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  This change became 
effective during the veteran's appeal and takes into account 
both orthopedic and neurologic manifestations along with 
evaluations for all other disabilities.  The veteran was 
notified of those changes in a September 2003 letter.  
However, the Schedule for Rating Disabilities pertaining to 
the spine changed again, effective September 26, 2003.  See 
68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243).  The veteran has not been 
notified of these changes.  As such, additional development 
of the medical evidence is required as a result of the 
changes in the rating criteria.  

The veteran was afforded several VA examinations, most 
recently in March 2000; however, the record does not contain 
a current examination that takes into account the new 
criteria established to rate low back pain with 
radiculopathy, or intervertebral disc syndrome, such as the 
total duration and of incapacitating episodes over the past 
12 months or all orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so.  See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002).  Similarly, in light of the fact that the rating 
criteria for evaluating diseases and injuries of the spine 
again changed on September 26, 2003, the Board finds a new VA 
examination would be appropriate so that the veteran's low 
back pain with radiculopathy can be properly evaluated in 
terms pertinent to these new criteria, specifically, 
intervertebral disc syndrome or any associated objective 
neurologic abnormalities, such as bowel or bladder 
impairment.  In addition, the record does not indicate 
whether the veteran's age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, affect his normal range of motion of the thoracolumbar 
spine.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  

Finally, the Board notes the veteran was issued an October 
2002 letter detailing the provisions of the VCAA and 
explaining VA's duty to notify and assist the veteran in the 
development of his claims of entitlement to service 
connection for left arm and left leg disorders.  However, the 
veteran was not issued a VCAA letter with respect to his 
claim of entitlement to an increased rating for low back pain 
with radiculopathy.  As such, it does not appear that the 
veteran has yet been apprised of the new rights provided to 
him under the VCAA for this claim.  Until recently, such VCAA 
notice was routinely provided to the veteran directly by the 
Board.  See 38 C.F.R. § 19.9(a)(2) (2003).  However, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2003), finding that 
such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) as it afforded 
less than one year for the receipt of additional evidence.  
As such, a remand to the RO in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).

In addition, in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the 
Federal Circuit Court invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit Court made a 
conclusion similar to the one reached in DAV (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development and to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that a full year is allowed to respond to a VCAA 
notice. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
and neurological examination to determine 
the severity of his low back pain with 
radiculopathy.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Range of motion studies 
should be accomplished and the examiner 
should indicate whether because of the 
veteran's age, body habitus, neurologic 
disease, or other factors not the result 
of disease or injury of the spine, the 
range of motion of the spine in this 
particular individual should be 
considered normal for this individual.  
The examiner is specifically requested to 
comment on the following:

(a)  Has the veteran's low back 
pain with radiculopathy caused 
incapacitating episodes of having a 
total duration of at least six 
weeks during the past 12 months?  
Please note: an incapacitating 
episode is defined as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician. 

(b)  Are all orthopedic and 
neurologic signs and symptoms 
resulting from low back pain with 
radiculopathy present constantly, 
or nearly so?  

(c)  Please identify all orthopedic 
and neurologic symptoms due to low 
back pain with radiculopathy.  
Describe any associated objective 
neurologic abnormalities including 
but not limited to, bowel or 
bladder impairment.  Describe any 
nerve(s) affected, or seemingly 
affected by any nerve root 
compression that may be present.  
The symptoms should be 
characterized as causing mild, 
moderate, or severe incomplete 
paralysis/neuritis/neuralgia or 
complete paralysis.

(d)  Indicate whether the veteran 
has unfavorable ankylosis of the 
entire thoracolumbar spine or the 
spine as a whole.  Please note: for 
VA compensation purposes, 
unfavorable ankylosis is a 
condition in which the entire 
cervical spine, the entire 
thoracolumbar spine, or the entire 
spine is fixed in flexion or 
extension, and the ankylosis 
results in one or more of the 
following: difficulty walking 
because of limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphramgmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical 
subluxation or dislocation; or 
neurologic symptoms due to nerve 
root stretching.  Fixation of a 
spinal segment in neutral position 
(zero degrees) always represents 
favorable ankylosis.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

3.  The RO should then review the 
veteran's claim of entitlement to an 
increased rating for low back pain with 
radiculopathy.  The veteran's claim 
should be reviewed under the applicable 
diagnostic code of 38 C.F.R. § 4.71a, in 
effect before and after September 23, 
2002, and in effect on September 26, 
2003, if applicable.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



